Citation Nr: 0204389	
Decision Date: 05/10/02    Archive Date: 05/17/02

DOCKET NO.  99-13 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for residuals of 
cervical spine injury.  

2.  Entitlement to service connection for residuals of 
thoracic spine injury.  

3.  Entitlement to service connection for residuals of lumbar 
spine injury.  

4.  Entitlement to service connection for muscle pain as due 
to undiagnosed illness.  

5.  Entitlement to service connection for fatigue as due to 
undiagnosed illness.  

(The issues of entitlement to service connection for 
headaches, to include as due to undiagnosed illness, 
entitlement to an initial disability rating greater than 10 
percent for left knee traumatic arthritis, and entitlement to 
a compensable initial disability rating for right knee 
Osgood-Schlatter disease will be the subject of a later 
decision).   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse, and H.H.


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from May 1987 to May 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (MROC) in Cheyenne, Wyoming.

The Board notes that the veteran's notice of disagreement 
included the issues of service connection for neck pain and 
low back pain as due to undiagnosed illness.  However, during 
his July 1999 personal hearing, the veteran withdrew those 
issues from his appeal.  Therefore, those issues are not 
currently before the Board.  See 38 C.F.R. § 20.204 (2001).  

In a December 2001 rating decision, the VAMROC denied service 
connection for post-traumatic stress disorder.  In January 
2002, the veteran submitted additional evidence with respect 
to that claim.  It is unclear what, if any, action the VAMROC 
has taken on the claim.  The matter is therefore referred to 
that office for the appropriate action.  
The Board is undertaking additional development on the issues 
of increased initial disability ratings for left knee 
traumatic arthritis and right knee Osgood-Schlatter disease 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  67 Fed. 
Reg. at 3,105 (to be codified at 38 C.F.R. § 20.903).  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing these 
issues.  In addition, action on the issue of service 
connection for headaches, to include as due to undiagnosed 
illness, is deferred pending completion of the development 
discussed above.   


FINDINGS OF FACT

1.  The VAMROC has provided all required notice and obtained 
all relevant evidence necessary for the equitable disposition 
of the veteran's appeal. 

2.  The competent evidence of record is negative for current 
chronic cervical spine disability related to the veteran's 
period of active duty service or any incident therein.    

3.  The competent evidence of record is negative for current 
chronic thoracic spine disability related to the veteran's 
period of active duty service or any incident therein.  

4.  The competent evidence of record is negative for current 
chronic lumbar spine disability related to the veteran's 
period of active duty service or any incident therein.  

5.  Evidence of record does not show objective indications of 
chronic disability resulting from undiagnosed illness 
manifested by muscle pain.  

6.  Evidence of record does not show objective indications of 
chronic disability resulting from undiagnosed illness 
manifested by fatigue.
CONCLUSIONS OF LAW

1.  Service connection for residuals of cervical spine injury 
is not established.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 
(2001).  

2.  Service connection for residuals of thoracic spine injury 
is not established.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 
(2001).

3.  Service connection for residuals of lumbar spine injury 
is not established.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 
(2001).

4.  Service connection for muscle pain as due to undiagnosed 
illness is not established.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.102, 3.303, 3.317 (2001).

5.  Service connection for fatigue as due to undiagnosed 
illness is not established.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.102, 3.303, 3.317 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals, with respect to the 
issues addressed in this decision, compliance with the new 
statutory and regulatory provisions.  That is, by way of 
letters dated in June 1997 and September 1998, as well as the 
May 1999 rating decision, June 1999 statement of the case, 
and subsequent supplemental statements of the case dated 
through December 2001, the VAMROC provided the veteran and 
his representative with the applicable laws and regulations 
and gave notice as to the evidence needed to substantiate his 
claims.  In addition, by letter dated in September 2001, the 
VAMROC discussed the effect of the VCAA and requested that 
the veteran provide or authorize VA to obtain additional 
evidence to support his appeal.  The veteran's September 2001 
response indicated that there was no additional evidence to 
obtain.  

With further respect to the duty to assist, the VAMROC has 
secured relevant VA treatment records and necessary medical 
examinations.  The veteran has not authorized VA to obtain 
any additional private records.  Finally, the veteran has had 
ample opportunity to present evidence and argument in support 
of his appeal.  Thus, there is no indication that the Board's 
present review of the claim will result in any prejudice to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303(a) (2001).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994) (specifically addressing claims based ionizing 
radiation exposure).   

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 C.F.R. § 3.303(d).

In addition, the law provides for compensation for Persian 
Gulf veterans suffering from a chronic disability resulting 
from an undiagnosed illness that became manifest during 
active duty in the Southwest Asia theater of operations or 
became manifest to a compensable degree within the prescribed 
presumptive period.  38 U.S.C.A. § 1117 (West 1991 & Supp. 
2001).  See Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, § 202, 115 Stat. 976 (2001) (to be 
codified as amended at 38 U.S.C. § 1117) (providing 
compensation for a medically unexplained chronic multisymptom 
illness defined by a cluster of signs or symptoms, i.e., 
chronic fatigue syndrome, fibromyalgia, irritable bowel 
syndrome, and any illness determined by regulation to warrant 
presumptive service connection).

Regulations clarify that a veteran of the Persian Gulf war 
must exhibit objective indications of a chronic disability 
resulting from an undiagnosed illness or combination of 
illnesses manifested by one or more signs or symptoms.  
38 C.F.R. § 3.317(a)(1).  "Objective indications of chronic 
disability" include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2).  A disability is 
considered "chronic" if it has existed for six months or 
more or if the disability exhibits intermittent episodes of 
improvement and worsening over a six-month period.  38 C.F.R. 
§ 3.317(a)(3).  Signs or symptoms which may be manifestations 
of an undiagnosed illness include, but are not limited to: 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 3.317(b).  See also 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 
§ 202, 115 Stat. 976 (2001) (to be codified as amended at 38 
U.S.C. § 1117(g)).  It is emphasized that the disability must 
not be attributed to any known clinical diagnosis by history, 
physical examination, or laboratory test.  38 C.F.R. 
§ 3.317(a)(1)(i) and (ii).

Finally, the claimed chronic disability must have been 
manifest during active service in the Southwest Asia theater 
of operations or manifest to a compensable degree by December 
31, 2006.  38 C.F.R. § 3.317(a)(1)(i) and (ii); 66 Fed. Reg. 
56,614 (Nov. 9, 2001) (interim final rule).     

Compensation is not payable if there is affirmative evidence 
that 1) an undiagnosed illness was not incurred during active 
military service, 2) an undiagnosed illness was caused by a 
supervening event or condition, or 3) the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317(c). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

1.  Residuals of Cervical, Thoracic, and Lumbar Spine Injury

The veteran alleges that he suffers from chronic residuals of 
injury to the cervical, thoracic, and lumbar spine incurred 
in service in a motor vehicle accident in 1988.  Service 
medical records confirm that he was in an automobile accident 
in November 1988.  He reported having pain in the midline of 
the back from the scapulae to the lumbar area.  He 
subsequently developed neck pain as well.  X-rays of the 
cervical spine and thoracic spine were negative.  The 
assessment was cervical and thoracolumbar strain.  However, 
Periodic physical examination performed in March 1993 
revealed no spinal abnormality and no associated subjective 
complaints.  Records also showed a complaint of neck and 
upper back pain in November 1996, assessed as muscular.  
Physical therapy notes dated in December 1996 stated that 
there was no objective sign of dysfunction for the cervical 
spine or thoracic spine.   

Moreover, the report of the September 1997 VA examination 
shows only complaints of pain and tenderness to palpation at 
T12 on examination.  There is no clinical or X-ray evidence 
of acute or chronic spine disability.  Although they show a 
diagnosis of arthralgia, VA medical records are similarly 
negative for objective evidence of underlying disability.  
Service connection requires the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Mercado-Martinez, 11 
Vet. App. at 419; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(2000), dismissed in part, 239 F.3d 1356 (Fed. Cir. 2001).  
To the extent the veteran proffers his personal opinion that 
he has a spinal disability, the Board emphasizes that an 
opinion from a lay person not trained in medicine, such as 
the veteran, is not competent evidence for purposes of 
establishing service connection.  Grottveit, 5 Vet. App. at 
93; Espiritu, 2 Vet. App. at 494.  

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for residuals of 
injury to the cervical spine, thoracic spine, or lumbar 
spine.  38 U.S.C.A. § 5107(b).  

2.  Disability Due to Undiagnosed Illness

The veteran asserts that he has muscle pain and fatigue 
associated with his service in the Persian Gulf.  Service 
records show that he served in the Desert Shield/Storm "Area 
of Responsibility" from August 1990 to March 1991.  Assuming 
that such service satisfies statutory and regulatory 
requirements for Persian Gulf claims, the Board in any event 
finds that service connection is not warranted.  

VA regulation requires that the evidence demonstrate 
objective indications of chronic disability resulting from 
undiagnosed illness and manifested by one or more signs or 
symptoms.  38 C.F.R. § 3.317(a)(1).  Although the veteran's 
subjective complaints of fatigue and muscle pain are among 
the signs and symptoms contemplated by the regulation, the 
evidence in this case does not reflect objective indications 
of chronic disability resulting from undiagnosed illness.  

The Board notes that the veteran has a variety of orthopedic 
complaints that have been specifically addressed as discrete 
claims.  With respect to the general claim for muscle pain, 
review of the record reveals that, despite hearing testimony 
and statements describing muscle pain, the medical evidence 
is negative for any such complaint and associated findings or 
for diagnosis or opinion that relates the pain to undiagnosed 
illness.  

With respect to fatigue, the record reflects various 
notations in medical records of fatigue and lack of energy.  
However, the evidence does not suggest that the symptoms 
result from undiagnosed illness.  Considering these 
complaints and other symptoms, VA medical records dated in 
October 1997 and December 1997 stated a diagnosis of possible 
fibromyalgia-like syndrome, although the diagnosis was not 
confirmed or continued.  

The Board also emphasizes that record reveals several 
potential causes for fatigue that are wholly unrelated to 
undiagnosed illness. For example, a February 1998 report of 
sleep study indicated that the veteran had hypersomnolence 
but without sleep disordered breathing.  It was noted that 
the veteran had a brief, inadequate sleep interval (four to 
four and one-half hours), such that one would expect him to 
be hypersomnolent.  It was recommended that he lengthen his 
sleep interval, i.e., if he had to wake at 5:00 am, be in bed 
no later than 10:00 pm.  In that same vein, the Board notes 
that, during the December 1998 VA psychiatric examination, 
the veteran reported waking at 5:00 am and going to bed at 
11:00 pm, and working 11 or 12 hours a day for a total of 60 
to 65 hours a week.  During his July 1999 personal hearing, 
he related that he slept four to six hours a night, but got 
rest only two or three hours due to pain.  

In addition, the December 1998 VA psychiatric examiner 
associates the veteran's sleep disturbance with dysthymia.  
The VAMROC's May 1999 rating decision established service 
connection for dysthymia and specifically determined that 
sleep disorder was a symptom thereof and thus not separately 
rated.  Therefore, to the extent that fatigue is reasonably 
associated with sleep disturbance, any disability resulting 
from fatigue is compensable as part and parcel of the 
service-connected dysthymia, which is not a matter currently 
on appeal.  

Moreover, the record contains no objective evidence 
demonstrating how the veteran is disabled from the alleged 
muscle pain and fatigue.  In fact, the July 1997 VA Persian 
Gulf examiner indicated that the veteran appeared to be in 
very good health despite complaints of fatigue.  The record 
is silent as to disability from muscle pain, other than the 
veteran's testimony as to its occurrence.    

In summary, the Board cannot conclude that the evidence of 
record is so evenly balanced as to require resolution of 
doubt in the veteran's favor.  Thus, the preponderance of the 
evidence is against service connection for muscle pain and 
fatigue as due to undiagnosed illness, and the appeal must be 
denied.  38 U.S.C.A. 
§ 5107(b).     


ORDER

Service connection for residuals of cervical spine injury is 
denied.  

Service connection for residuals of thoracic spine injury is 
denied.  

Service connection for residuals of lumbar spine injury is 
denied.  

Service connection for muscle pain as due to undiagnosed 
illness is denied.  

Service connection for fatigue as due to undiagnosed illness 
is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



